Case: 13-50870   Document: 00512742961    Page: 1   Date Filed: 08/22/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 13-50870
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
UNITED STATES OF AMERICA,                                       August 22, 2014
                                                                 Lyle W. Cayce
                                          Plaintiff-Appellee          Clerk
v.

MARVIN GOODLOW WASHINGTON,

                                          Defendant-Appellant




                Appeal from the United States District Court
                     for the Western District of Texas


Before STEWART, Chief Judge, and WIENER and COSTA, Circuit Judges.
WIENER, Circuit Judge:
      Defendant-Appellant Marvin Goodlow Washington refused to abide by
the rules of his group home and received an eviction notice. The government
sought his arrest because continued residence in that group home was a
condition of Washington’s continued release under 18 U.S.C. § 4243 (“Section
4243”), which creates a system of conditional release for individuals who, like
Washington, were found not guilty of crimes only by reason of insanity. The
district court heard testimony from Washington’s probation officer and revoked
Washington’s conditional release after finding that (1) Washington’s eviction
constituted a violation of his treatment regimen, and (2) his continued release
posed a substantial risk to society. Because the doctors who crafted
Washington’s release plan included residence in a group home as an express
    Case: 13-50870    Document: 00512742961     Page: 2   Date Filed: 08/22/2014



                                 No. 13-50870
element, and because the district court’s substantial-risk finding was not
clearly erroneous, we affirm that court’s judgment.


                      I. FACTS AND PROCEEDINGS
      In January 2008, Washington entered a Bank of America branch in
Waco, Texas, walked behind the teller counter, and began to stuff cash into a
garbage bag. When a teller approached, Washington said “Don’t make me stab
you.” He then left the bank with $2,711 in cash. When officers responded, they
observed Washington standing near an intersection approximately one block
away, holding the garbage bag. He had transferred $11 to his pocket; the rest
of the money was still in the bag. Officers did not report finding a weapon.
      Doctors who later examined Washington reported that the reason he did
not flee from the bank was that he suffered from paranoid delusions at the time
of the robbery (including his false belief that he was married to, and had
fathered a child with, a female officer of the Texas Department of Corrections);
neither did he appreciate the wrongfulness of his conduct. In a post-arrest
interview with an FBI agent, Washington indicated that he robbed the bank to
attract media attention to the fact that his wife was missing—in reality,
Washington was unmarried—and that he intended to return the money but
was arrested before he could do so.
      The government charged Washington with bank robbery by force and
violence. On defense counsel’s motion, the court ordered a competency
evaluation, after which Washington’s doctors concluded that he was
incompetent to stand trial. Staff at the Federal Medical Center in Butner,
North Carolina (“FMC-Butner”), charged with continuing to evaluate
Washington over several months, eventually sought and obtained the court’s
permission to administer psychotropic medication, involuntarily if need be, in
an effort to restore Washington’s mental health and achieve competency.
                                       2
    Case: 13-50870    Document: 00512742961     Page: 3   Date Filed: 08/22/2014



                                 No. 13-50870
Approximately six months later, in June 2009, the FMC-Butner staff concluded
that Washington was competent.
      At a bench trial in October 2009, the district court found Washington not
guilty by reason of insanity and committed him to a mental health facility for
evaluation and treatment. In 2012, the Bureau of Prisons certified that
Washington had recovered from his mental disease or defect to the extent that
his conditional release should be considered. The district court held a hearing
and, in April 2012, conditionally released Washington based on its finding, by
clear and convincing evidence, that his release under a regimen of care and
treatment would not pose a substantial risk of bodily injury to another person
or serious damage to the property of another. The court set several conditions,
including requirements that Washington (1) remain under the supervision of
the probation office, (2) participate in a regimen of mental health care, (3)
continue to take prescribed medications, and, most importantly for purposes of
this appeal, (4) reside at Guidance House, a group home in Burlington, North
Carolina—he was not to change his residence without the court’s permission.
      About fifteen months later, in early July 2013, the probation office filed
a petition for a warrant for Washington’s arrest. The warrant petition’s sole
allegation was that Washington “violated Condition Number 5; that requires
he will reside at the Guidance House. . . . Mr. Washington may not change
residences without permission of the Court; in that, he has been served an
eviction notice effective July 10, 2013.” The district court issued the warrant
and Washington was arrested that day.
      The district court held a hearing the next month to address the
revocation of Washington’s conditional release. At the hearing, Washington’s
probation officer, Karen Tremblay, was the only witness; Washington did not
testify or present any witnesses. The court, hearing no objection, received into
evidence two letters dated June 11, 2013 and written by Jean Majors, the
                                       3
    Case: 13-50870    Document: 00512742961     Page: 4    Date Filed: 08/22/2014



                                 No. 13-50870
Program Director of Guidance House, one addressed to Washington and the
other addressed to Tremblay.
      The letter to Washington indicates that he met with Majors to discuss
“problems that are being experienced in this facility and [Washington’s]
concerns about being in the wrong facility.” The “problems” included
“[Washington’s] verbal combativeness” with staff and other residents and
curfew violations including failure to sign out during the day and sneaking in
and out of windows at night. The letter includes Majors’s observation that
Guidance House is a more restrictive environment than Washington had been
led to believe when he was given options for placement on his conditional
release, and that his resulting anger and frustration “spills over to create a
hostile environment for everyone—yourself, the Director, other clients, staff[,]
and others involved.” According to the letter, Washington clearly indicated at
the meeting that he wanted to leave Guidance House and would accept any
resulting consequences—in fact, he refused to sign a commitment to follow the
Guidance House rules, knowing that his refusal would result in his receipt of
a 30-day eviction notice. Majors’s letter to Washington also indicates that
Guidance House supported Washington’s exploration of less-restrictive
housing options.
      The second letter, addressed to Tremblay, includes Majors’ observations
that Washington “seems to feel that the rules of the group home apply to
everyone but him” and that he
      is becoming more aggressive towards the other clients . . . , telling
      them that they “better not say anything to anyone about what he
      does or doesn’t do.” This was said because he felt that the clients
      were “telling on him” when he knocked on their window to get
      access into the group home after leaving during a time when he
      should have been in bed asleep.



                                       4
     Case: 13-50870      Document: 00512742961        Page: 5     Date Filed: 08/22/2014



                                     No. 13-50870
      At the hearing, Tremblay testified that Washington “was in compliance
with his medications” throughout his time at Guidance House. She testified to
some contact between the probation office and Washington’s FMC-Butner
doctor, but stated her belief that the doctor had not been consulted about the
attempt to re-commit Washington. The hearing transcript does not indicate
any attempt by counsel for either party to introduce a report from any medical
professional, nor did the district court discuss this omission or the possibility
of ordering an examination or report from a medical professional.
      Turning to non-medical evidence, the record on appeal includes
Tremblay’s testimony that Washington had sought and obtained employment
during his time at Guidance House, including an initial cash job at a car wash
and then a job at McDonald’s that continued for several months, up to the time
of his eviction and arrest. Tremblay also indicated that, having completed his
GED while at FMC-Butner, Washington enrolled in community college while
living at Guidance House. Tremblay confirmed that to her knowledge
Washington had not been involved in any physical assaults or subject to any
criminal charges while on conditional release.
      Tremblay stated that her office had “exhausted its efforts to work with
Mr. Washington and hav[e] him come back into compliance,” but also stated
that she could recommend to the court that Washington be placed in a
transitional home rather than be re-committed if an appropriate facility could
be found. 1 Tremblay also testified that she believed that Washington “tried to
physically intimidate” her by following her to her vehicle and “getting in [her]
personal space” after she refused to allow him unsupervised time with his


      1  In another response, Tremblay explained that her “opinion is that at this time Mr.
Washington cannot be safely maintained in the community because he’s not in an agreement
with following the conditions of the Court or any particular facility that has rules and
regulations.”
                                            5
    Case: 13-50870    Document: 00512742961     Page: 6   Date Filed: 08/22/2014



                                 No. 13-50870
girlfriend. When asked whether, based on her experience, she believed
Washington was mentally stable, Tremblay responded “I do not.” Tremblay
stated that she based her belief that Washington should be reevaluated by
medical professionals “on a number of things, his escalating behaviors, his
limited insight into his mental illness, his compulsive behaviors, his inability
to think that the rules apply to him. He has an extreme sense of entitlement
and what I would call grandiose.”
      The court heard arguments from counsel. When pressed by the court to
cite evidence that Washington was dangerous, counsel for the government
pointed to: (1) Majors’s observation, found in her letter to Tremblay, that
Washington was “becoming more aggressive,” and (2) “the fact that he was
aggressive to his U.S. probation officer,” a reference to Tremblay’s testimony
that Washington “[got] in [her] personal space.” Counsel for the government
continued: “We don’t have any evidence, Judge, that he went out and was
beating up people on the street. We presented to you what I believe is
circumstantial evidence and direct evidence that shows that he is becoming
increasingly aggressive and wanting to do his own thing and not be held
accountable.” The hearing concluded with the following colloquy and oral
ruling:
      Government counsel: . . . I’m also concerned [that] when someone
      with Mr. Washington’s background starts going—escalating like
      this and then they get into money trouble and then they owe all
      this money . . . to people. I’m concerned that there’s a possibility
      he could go out and commit other crimes to try and get the money
      that he’s—that he needs and live the way he wants to live. I think
      taken all that—it’s not one little thing, Judge.

      The court: I wish you wouldn’t use the word “possibility.”
      Government counsel: Well, I think it’s probable. I think it’s going
      to happen. I mean, people can disagree and I’m sure everybody’ll
      disagree, but I think when you start looking at his behavior and

                                       6
    Case: 13-50870    Document: 00512742961      Page: 7   Date Filed: 08/22/2014



                                 No. 13-50870
      what he’s doing and the fact that he doesn’t care about the rules
      and he’s doing whatever he wants to do with people, with money,
      that he is going to commit another crime. Whether it’s a bank
      robbery, I don’t know. Whether it’s holding up somebody, I don’t
      know, and that’s my concern. It’s a totality of everything that we’ve
      presented. And, Judge, I’m not sure whether or not we even had
      the burden in this case or not but I took the burden because, you
      know, it’s what we should do.

      The court: I’m not sure it really matters so much who has the
      burden. The facts are what the facts are.

      Government counsel: The facts are what they are, Judge. That’s
      all I have.

      The court: All right. The Court would find that Mr. Washington
      has violated the conditions of his conditional discharge and could
      be a danger, would be a danger to at least the property of others
      and his conditional release will be revoked. And I suppose Mr.
      Washington has the right to appeal this matter. [. . .]

      The court later supplemented its oral ruling with brief written reasons.
      The district court’s written order stated, in relevant part, as follows:
            Having considered the evidence presented at the hearing . . .
      the Court is persuaded that the Government has proven by clear
      and convincing evidence that the Defendant has violated his
      conditional release by failing to comply with the prescribed
      regimen of medical, psychiatric, or psychological care or treatment
      in that the Defendant was evicted from the Guidance House in
      Burlington, North Carolina and failed to inform the U.S. Probation
      Office of his eviction. The Government further established by clear
      and convincing evidence that Defendant had increasingly hostile
      confrontations with staff.
            The Court, therefore, finds that Defendant has failed to
      comply with the prescribed regimen of medical, psychiatric, or
      psychological care or treatment, and that his continued release will
      create a substantial risk of bodily injury to another person or
      serious damage to property of another.

Washington timely filed a notice of appeal.

                                        7
     Case: 13-50870         Document: 00512742961          Page: 8     Date Filed: 08/22/2014



                                         No. 13-50870


                              II. STANDARD OF REVIEW
       We review questions of statutory interpretation de novo. 2                     Factual
findings, such as the district court’s finding of dangerousness under Section
4243, are reviewed for clear error. 3 “Clear-error review only requires a factual
finding to be plausible in light of the record as a whole.” 4
                                       III. ANALYSIS
       Section 4243 establishes civil commitment procedures for individuals
found not guilty only by reason of insanity. Such individuals may obtain
conditional release on demonstrating, by clear and convincing evidence, that
their release will not pose a substantial risk to the public. Conditional release,
once achieved, “is not necessarily permanent;” Subsection (g) allows for the
revocation of a conditional release when a district court makes each of two
findings: (1) The individual failed to comply with his treatment regimen, and
(2) his continued release would create a substantial risk to society. 5
Washington challenges both findings.


       2   United States v. Mitchell, 709 F.3d 436, 442 (5th Cir. 2013).
       3   Id. at 443.
       4   Id. (internal quotation marks and citation omitted).
       5Mitchell, 709 F.3d at 438 (citing Shannon v. United States, 512 U.S. 573, 577 (1994)).
Section 4243 provides, in relevant part, as follows:
              § 4243. Hospitalization of a person found not guilty only by reason of
       insanity
               (a) Determination of present mental condition of acquitted
       person.—If a person is found not guilty only by reason of insanity at the time
       of the offense charged, he shall be committed to a suitable facility until such
       time as he is eligible for release pursuant to subsection (e) [sic, should read
       “subsection (f)”].
               (b) Psychiatric or psychological examination and report.—prior
       to the date of the hearing, pursuant to subsection (c), the court shall order that
       a psychiatric or psychological examination of the defendant be conducted, and
       that a psychiatric or psychological report be filed with the court. . . .
                                                8
Case: 13-50870      Document: 00512742961           Page: 9     Date Filed: 08/22/2014



                                 No. 13-50870



         (c) Hearing.—a hearing shall be conducted pursuant to the provisions
 of section 4247(d) and shall take place not later than forty days following the
 special verdict.
         (d) Burden of proof.—In a hearing pursuant to subsection (c) of this
 section, a person found not guilty only by reason of insanity of an offense
 involving bodily injury to, or serious damage to the property of, another person,
 or involving a substantial risk of such injury or damage, has the burden of
 proving by clear and convincing evidence that his release would not create a
 substantial risk of bodily injury to another person or serious damage of
 property of another due to a present mental disease or defect. With respect to
 any other offense, the person has the burden of such proof by a preponderance
 of the evidence.
         (e) Determination and disposition.—If, after the hearing, the court
 fails to find by the standard specified in subsection (d) of this section that the
 person's release would not create a substantial risk of bodily injury to another
 person or serious damage of property of another due to a present mental
 disease or defect, the court shall commit the person to the custody of the
 Attorney General. [. . .]
         (f) Discharge.—When the director of the facility in which an acquitted
 person is hospitalized pursuant to subsection (e) determines that the person
 has recovered from his mental disease or defect to such an extent that his
 release, or his conditional release under a prescribed regimen of medical,
 psychiatric, or psychological care or treatment, would no longer create a
 substantial risk of bodily injury to another person or serious damage to
 property of another, he shall promptly file a certificate to that effect with the
 clerk of the court that ordered the commitment. The clerk shall send a copy of
 the certificate to the person’s counsel and to the attorney for the Government.
 The court shall order the discharge of the acquitted person or, on the motion of
 the attorney for the Government or on its own motion, shall hold a hearing,
 conducted pursuant to the provisions of section 4247(d), to determine whether
 he should be released. If, after the hearing, the court finds by the standard
 specified in subsection (d) that the person has recovered from his mental
 disease or defect to such an extent that—
               (1) his release would no longer create a substantial risk of bodily
        injury to another person or serious damage to property of another, the
        court shall order that he be immediately discharged; or
               (2) his conditional release under a prescribed regimen of
        medical, psychiatric, or psychological care or treatment would no longer
        create a substantial risk of bodily injury to another person or serious
        damage to property of another, the court shall—
                       (A) order that he be conditionally discharged under a
               prescribed regimen of medical, psychiatric, or psychological care
               or treatment that has been prepared for him, that has been
               certified to the court as appropriate by the director of the facility
                                         9
   Case: 13-50870         Document: 00512742961        Page: 10     Date Filed: 08/22/2014



                                     No. 13-50870


   A. The district court’s finding that Washington violated his
      treatment regimen

      By insisting that the district court overstepped its authority in adding
an ancillary requirement of residence at Guidance House, Washington
implicitly assumes that the residence condition was in fact ancillary, and thus
not part of his prescribed regimen. The government responds that the district
court made the finding in question, namely that the eviction constituted a
violation of the treatment regimen. The government’s response appears to
misapprehend the thrust of Washington’s argument: He insists that the
district court erred in finding that his eviction constituted a violation of his
prescribed regimen, not, as the government implies, that the district court



                    in which he is committed, and that has been found by the court
                    to be appropriate; and
                          (B) Order, as an explicit condition of release, that he
                    comply with the prescribed regimen of medical, psychiatric, or
                    psychological care or treatment.
             The court at any time may, after a hearing employing the same criteria,
      modify or eliminate the regimen of medical, psychiatric, or psychological care
      or treatment.
              (g) Revocation of conditional discharge.—The director of a medical
      facility responsible for administering a regimen imposed on an acquitted
      person conditionally discharged under subsection (f) shall notify the Attorney
      General and the court having jurisdiction over the person of any failure of the
      person to comply with the regimen. Upon such notice, or upon other probable
      cause to believe that the person has failed to comply with the prescribed
      regimen of medical, psychiatric, or psychological care or treatment, the person
      may be arrested, and, upon arrest, shall be taken without unnecessary delay
      before the court having jurisdiction over him. The court shall, after a hearing,
      determine whether the person should be remanded to a suitable facility on the
      ground that, in light of his failure to comply with the prescribed regimen of
      medical, psychiatric, or psychological care or treatment, his continued release
      would create a substantial risk of bodily injury to another person or serious
      damage to property of another.
      18 U.S.C. § 4243.
                                            10
   Case: 13-50870         Document: 00512742961          Page: 11   Date Filed: 08/22/2014



                                          No. 13-50870
erred by failing to make a finding one way or the other. Although the parties
thus focus on whether the district court had the authority to set conditions
beyond the prescribed treatment regimen, we need not address that issue
because Washington’s residence condition was an express component of his
physician-prescribed treatment regimen.
      Washington relies primarily on a 2010 decision from the Eleventh
Circuit, United States v. Crape. 6 In that case, the court vacated the district
court’s judgment recommitting Michael Crape, who had been found not guilty
only by reason of insanity after mailing threatening letters to President George
W. Bush and Vice-President Cheney. 7 Crape’s mental condition improved
during his subsequent commitment to the extent that the court ordered his
“release on the condition that he continue to obey his doctors and take his
medication. But the court also imposed another condition: ‘Mr. Crape shall not
mail, distribute, or otherwise transmit any threatening communications.
Revocation of conditional release is mandatory for mailing, distributing, or
otherwise transmitting any threatening communications.’” 8 Crape’s mental
health deteriorated for unknown reasons during his release, and he was
arrested after sending another threatening letter. 9 At his revocation hearing,
Crape’s counsel argued that the court could not re-commit Crape without
finding that he had failed to comply with his treatment regimen. 10 “The court,
after admitting uncertainty as to ‘whether [Crape had] failed to comply with
what [his doctors] told him to do,’ rejected that argument.” 11 The district court


      6   603 F.3d 1237, 1243-44 (11th Cir. 2010).
      7   603 F.3d at 1239-40.
      8   Id. at 1240 (emphasis added).
      9   Id.
      10   Id.
      11   Id.
                                              11
    Case: 13-50870          Document: 00512742961       Page: 12     Date Filed: 08/22/2014



                                       No. 13-50870
ordered Crape’s re-commitment after making a substantial-risk finding but
without making any finding as to Crape’s failure to comply with his prescribed
regimen. 12 The Eleventh Circuit reversed after holding that Section 4243 does
not empower district courts to add conditions beyond the prescribed regimen. 13
       Washington’s reliance on Crape is misplaced because, unlike the
ancillary requirement imposed by the court in Crape, the residence
requirement here was a component of Washington’s physician-prescribed
regimen. Washington’s FMC-Butner doctors certified their release plan to the
court pursuant to subsection (f)(2) of Section 4243. 14 That plan does not appear
to include all of the conditions ultimately ordered by the district court—many
of which were suggested by the probation office as if in the context of
supervised release 15—but the plan does include the following specific reference
to the group home placement, under the heading “Social Support/Community
Resources”:
             Social support may play a role in decreasing the risk of
       future violence, while negative social influences and
       environmental stresses could increase the potential for problems.
       Mr. Washington has no social support, but has shown he is adept
       at making friends. He has duly impressed both his future
       probation officer, and the group home owner, who has chosen to
       hold his place [in] her home. Our plan consists of placing him [in]
       a group home, outpatient mental health services, and social



       12   Id.
       13   See id. At 1240-47.
       14 18 U.S.C. § 4243(f) (2) (“. . . the court shall . . . order that he be conditionally
discharged under a prescribed regimen of medical, psychiatric, or psychological care or
treatment that has been prepared for him, that has been certified to the court as appropriate
by the director of the facility in which he is committed, and that has been found by the court
to be appropriate. . . .” (emphasis added)).
       15  Washington does not argue on appeal that the district court overstepped its
authority by ordering conditions beyond those “certified to the court as appropriate by the
director” of FMC-Butner pursuant to subsection (f)(2).
                                             12
   Case: 13-50870         Document: 00512742961    Page: 13   Date Filed: 08/22/2014



                                    No. 13-50870
      security disability in order to maximize his success in the
      community.

The ancillary condition in Crape originated with the district court; by contrast,
Washington’s required residence in the group home was a stated element of
his doctors’ plan for maximizing his success. Accordingly, we hold that the
residence condition was a component of the prescribed regimen, and affirm as
not clearly erroneous the district court’s finding that Washington violated his
regimen.
   B. The district court’s finding that Washington’s continued release
      posed a substantial risk to the public

      Assessing the dangerousness of a person who has previously been found
not guilty only by reason of insanity, but who has subsequently received
treatment, is a necessarily fact-intensive inquiry. Courts typically consider
any indications of a propensity for violence or destructiveness, paying careful
attention to recent violent episodes, threats, or actions. Courts also examine
the individual’s mental health—particularly the extent of any compliance or
non-compliance with a treatment regimen.

      In Mitchell, we affirmed as not clearly erroneous the district court’s
finding that Mitchell’s continued release posed a substantial risk. 16 The
evidence demonstrated that Mitchell was not taking all of his medications, and
that he resisted doing so at least in part because of unwanted side effects. 17
Mitchell also told his therapist that he no longer wished to participate in his
treatment. 18 Mitchell’s probation officer reported increased agitation and
aggressiveness, and Mitchell’s therapist concluded that he was a danger to the


      16   709 F.3d at 444.
      17   Id. at 443.
      18   Id.
                                         13
    Case: 13-50870         Document: 00512742961         Page: 14    Date Filed: 08/22/2014



                                        No. 13-50870
community, especially to women, in light of his history of violence during
unmedicated periods. 19
       Our only other opinion addressing re-commitment under Section 4243 is
United States v. Boggs, a 1995 unpublished per curiam. 20 Noting that it was “a
close case,” we affirmed the district court’s decision to revoke Boggs’s
conditional release. 21 Boggs had also gone off his medication. 22 Two of his
mental health care providers testified that he “posed only a small if
unpredictable risk of injury to others in the near future,” but, because he failed
to take his medication, “he posed a substantial risk of harm in the long term.” 23
They expressed concern that his paranoia would cause him to violently “defend
himself” even in the absence of actual provocation. 24 There was no evidence
that he had ever harmed anyone in the past. 25



       19   Id.
       20   United States v. Boggs, 1995 WL 581569, *1 (5th Cir. Aug. 25, 1995).
       21   Id.
       22   Id.
       23   Id.
       24   Id.
       25Id. A review of decisions from other circuits reveals that, like the individuals in
Mitchell and Boggs, individuals who are re-committed typically have stopped taking
prescribed medication. See, e.g., United States v. Sellers, 549 F. App’x 139, 140-41 (4th Cir.
Dec. 10, 2013) (unpublished) (per curiam) (affirming re-commitment of individual with
history of violence and alcoholism who experienced precipitous decline in mental state,
refused additional medication, began drinking again, ceased contacting probation officer, and
experienced delusions of persecution that made him aggressive), United States v. Ambers,
360 F. App’x 39, 40-41 (11th Cir. Jan. 6, 2010) (unpublished) (per curiam) (affirming re-
commitment when individual went off his medication and began self-medicating with
psychoactive substances, which increased his paranoia, which caused him to purchase a
weapon to protect himself); but cf. United States v. Logsdon, 450 F. App’x 704, 705-07 (10th
Cir. Nov. 1, 2011) (unpublished) (affirming re-commitment, but making no mention of any
prescribed medication, when—on the first day of release conditioned on residing at a
particular facility, abstaining from alcohol, and refraining from committing any crime—the
individual allegedly bought alcohol for a minor and consumed some himself, resulting in his
arrest and eviction from the facility).
                                               14
    Case: 13-50870    Document: 00512742961      Page: 15    Date Filed: 08/22/2014



                                  No. 13-50870
      The parties’ positions on appeal reflect the fact-intensive nature of this
inquiry. Washington insists that there was “no evidence” that he posed a risk
of bodily injury to anyone or of property damage. Washington points to the
many parts of Tremblay’s testimony indicating that he was employed,
pursuing his education, and simply chafing under the yoke of a restrictive
environment that was no longer appropriate in light of his improved mental
health. For its part, the government points to Tremblay’s testimony about
Washington’s increased verbal aggression in his interactions with her, and to
Majors’s similar observation about his interactions with the staff and residents
at Guidance House.
      The record reflects that Washington was not getting along well with the
people around him, and the district court inferred that his increasing verbal
aggressiveness was a sign of dangerousness, or even potential illness, rather
than a sign of recovery and attendant resurgence of his desire for autonomy.
We cannot say that the district court’s ultimate substantial-risk finding is
implausible in light of the record as a whole. It therefore is free of clear error.
      We are aware that our affirmance of the district court’s finding would
appear to lower the bar for re-commitment proceedings insofar as our earlier
precedents generally have addressed individuals who refused to follow their
doctors’ advice. We also note that this close question was made even more
difficult by the parties’ choices not to present any evidence of professional
medical opinion as to any risk posed by Washington’s release. And we are
keenly aware that, under Section 4243, District judges have an awesome
responsibility to protect the public and to strike the difficult balance with
individual liberty. We therefore emphasize that every substantial-risk
assessment must turn on the unique factual circumstances of each case rather
than on an attempt to compare one individual to another.


                                        15
   Case: 13-50870   Document: 00512742961     Page: 16   Date Filed: 08/22/2014



                               No. 13-50870
                           IV. CONCLUSION
     The district court’s judgment revoking Washington’s conditional release
under Section 4243 is AFFIRMED.




                                    16